Case: 17-2211   Document: 73 Page:
         Case 1:17-cv-10519-NMG    1  Date
                                Document 28 Filed:
                                             Filed05/26/2020   Entry
                                                   05/26/20 Page 1 ofID:
                                                                      1 6341150

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011
                                     May 26, 2020


    Clerk
    United States Court of Appeals for the First Circuit
    United States Courthouse
    1 Courthouse Way
    Boston, MA 02210


          Re: Canada
              v. Cynthia L. Merlini
              No. 19-1101
              (Your No. 17-2211)


    Dear Clerk:

          The Court today entered the following order in the above-entitled case:

          The petition for a writ of certiorari is denied.



                                            Sincerely,




                                            Scott S. Harris, Clerk
